            Case 1:21-cv-05887-JPO Document 1 Filed 07/08/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


APEX MARITIME CO. (ORD) INC.,

               Plaintiff,                                     21 Civ. - - - - -

       - against -

MEDITERRANEAN SHIPPING
COMPANY S.A.,


               Defendant.


                                          COMPLAINT

       Plaintiff, Apex Maritime Co. (ORD) Inc., ("Apex" and/or "Plaintiff') by its attorneys,

Tisdale & Nast Law Offices, LLC, alleges, upon on information and belief:

                                          THE PARTIES

       1.      Plaintiff Apex is a company organized and existing under the laws of one of the

states of the United States with an office in 1900 E. Golf Road, Suite 1105, Schaumburg, Illinois.

       2.      Plaintiff was at all material times a non-vessel operating common carrier

("NVOCC") of cargo for hire arranging for the carriage of cargos on behalf of others. As such,

Plaintiff issues a bill of lading to its customer and receives bills of lading in return from, among

others, vessel operating common carriers.

       3.      Plaintiff brings this suit on its own behalf and on behalf of all others whose interests

may appear.

       4.      Defendant Mediterranean Shipping Company S.A., ("MSC" and/or "Defendant")

is a company organized and existing under the laws of Switzerland with a head office located in

MSC Mediterranean Shipping Company S.A. Chemin Rieu 12-14,1208 Geneva Switzerland.

                                                  1
            Case 1:21-cv-05887-JPO Document 1 Filed 07/08/21 Page 2 of 4



       5.      Defendant MSC was at all material times engaged in business as a vessel operating

common carrier of cargo for hire and the provision of services related thereto.

       6.      Defendant MSC was the owner and/or operator of the M/V BRIGHTON which it

operated in the common carriage of goods by water for hire between, among other places, Thailand

and New York.

                                VENUE AND JURISDICTION

       7.      This matter arises out of the breach of maritime contract. This Court has subject

matter jurisdiction under admiralty and maritime jurisdiction existing under 28 U.S.C. § 1333. This

matter also falls within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

       8.      This action arises from the loss of cargo carried pursuant to Defendant's bill of

lading MEDUTL138533 which calls for suit to be filed in the United States District Court for the

Southern District of New York with U.S. law to exclusively apply.

                                             FACTS

       9.      On or about April 6, 2020, Plaintiff, as NVOCC issued bill of lading No.

A2004310254, for the carriage of 850 cartons Dehydrated Pineapple ("cargo") in container

TCLU7618576 ("container") for carriage from Thailand to New York. Plaintiffs bill of lading

identified Unity Food Co. as the "Shipper" and was consigned "to Order." Atlantix Commodities

was the Notify Party.

       10.     Plaintiff contracted with MSC to perform the ocean carriage. On or about April 6,

2020, Plaintiff delivered the cargo and container, then in good order and condition, to MSC for

carriage from Laem Chabang, Thailand to New York for an agreed freight pursuant to MSC bill

oflading No. MEDUTL138533.




                                                 2
              Case 1:21-cv-05887-JPO Document 1 Filed 07/08/21 Page 3 of 4



         11.     The cargo was full and complete as to quantity and weight and was in good order

and condition when received by Defendant MSC, or entities acting on its behalf, at the Place of

Receipt specified on the bill of lading.

        12.      While being transported by the Defendant MSC, at the transshipment port of

Singapore, the cargo and container sustained damage while being handled by the Defendant and/or

its agents.

        13.      In any event, when the Cargo was delivered by MSC it was not in the same good

order and condition as when received by MSC, but sustained damage and declared to be a total

loss.

        14.      The cargo was damaged as a result of Defendant's and/or its agent's negligence in

its failure to properly and carefully load, handle, stow, care for and discharge the cargo while in

its care, custody and control, and/or by Defendant's breach of contract and/or breach ofbailment.

        15.      As a direct and proximate result of Defendant's negligence and/or breach of

contract and/or breach of bailment, Plaintiff was required, as NVOCC, to pay the cargo owner

$76,957, in full and final settlement of its claims for cargo damage.

        16.      Plaintiff brings this action for indemnity and/or contribution from Defendant in the

amount of $76,957, plus interest and costs.

        17.      All conditions precedent required of Plaintiff and all others interested in said cargo

have been performed.

        WHEREFORE, Plaintiff, Apex Maritime Co. (ORD) Inc., respectfully prays that: (1)

Process in due form oflaw issue against Defendant, Mediterranean Shipping Company S.A., citing

them to appear and answer this Verified Complaint; (2) Judgment in favor of Plaintiff, Apex

Maritime Co. (ORD) Inc., against Mediterranean Shipping Company S.A., for all sums shown to



                                                   3
           Case 1:21-cv-05887-JPO Document 1 Filed 07/08/21 Page 4 of 4



be due and owing at trial, together with interest and costs and attorney's fees; and (3) that Plaintiff,

Apex Maritime Co. (ORD) Inc, be awarded such other relief as it may be entitled.



Dated: July 8, 2021
       New York, NY

                                                        Respectfully submitted,
                                                        Attorneys for Plaintiff,

                                                By:             /s/ Thomas L. Tisdale
                                                        Thomas L. Tisdale
                                                        Austyn L. Carolin
                                                        Tisdale & Nast Law Offices, LLC
                                                        200 Park A venue, Suite 1700
                                                        New York, NY 10166
                                                        Tel:    212-354-0025
                                                        ttisdale@tisdale-law.com
                                                        acarolin@tisdale-law.com




                                                   4
